Appeal by the defendant from an order of the County Court, Nassau County (Gulotta, J.), dated November 15, 2004, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the County Court’s determination to designate the defendant a level three sex offender, and thus it will not be disturbed on appeal (see People v Inghilleri, 21 AD3d 404 [2005]; People v Guaman, 8 AD3d 545 [2004]; People v Brown, 7 AD3d 595 [2004]). There *881is no merit to the defendant’s contention that he was entitled to a downward departure from this risk level (see People v Abdullah, 31 AD3d 515 [2006]; People v Ventura, 24 AD3d 527 [2005]; People v Dexter, 21 AD3d 403 [2005]).
The defendant’s remaining contention is unpreserved for appellate review. Schmidt, J.E, Santucci, Skelos and Covello, JJ., concur.